Exhibit 10.2

FORM OF
OPTION GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN
(Tier 2– Time-Based Options)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2017 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of Options (each Option representing the
right to purchase one share of Common Stock) set forth below, at an Exercise
Price per share as set forth below. The Options are subject to all of the terms
and conditions as set forth herein, in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Plan.  

Participant:

[Insert Name of Participant]

Date of Grant:

[Insert date of grant], 2019

Number of Options:

[Insert number of shares subject to the Option]

Exercise Price:

[Insert Exercise Price per share]

Option Period Expiration Date:

Ten (10) years from the Date of Grant.

Type of Option:

Nonqualified Stock Option

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), 1/3 of the Options will vest on each of the
first three anniversaries of the Date of Grant.  Notwithstanding the foregoing,
upon a Change in Control, all unvested Options shall remain outstanding and
shall vest upon the one year anniversary of the date of the Change in Control,
provided the Participant has not undergone a Termination prior to such vesting
date.  Further, upon a Termination (i) by the Company without Cause (other than
due to death or Disability) or (ii) by the Participant, for Good Reason, in each
case, within the twelve (12) months immediately following a Change in Control,
all unvested Options shall vest immediately upon such Termination. For purposes
of this Option Grant Notice “Good Reason” shall mean without Participant’s
consent, (i) a material diminution in Participant’s title, duties, or
responsibilities, (ii) a material reduction in Participant’s base salary (other
than an across the board reduction, applicable to other senior executives of the
Company), or (iii) the relocation of Participant’s principal place of

 

--------------------------------------------------------------------------------

2

employment by more than fifty (50) miles from the Participant’s current
location; provided that the Participant must provide the Company fifteen (15)
days’ written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the Participant’s knowledge (whether
actual or constructive, including, without limitation, knowledge that Executive
would have reasonably obtained after making due and appropriate inquiry) of such
event. During such fifteen (15) day notice period, the Company shall have a cure
right (if curable), and if not cured within such period, the Participant’s
termination will be effective upon the expiration of such cure period.  

 



***




 

 

--------------------------------------------------------------------------------

3

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.


SeaWorld Entertainment, Inc.Participant1

 

________________________________________________________________
By:[Insert Name Participant]
Title:

 

1

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

 

--------------------------------------------------------------------------------

 

OPTION AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the SeaWorld Entertainment, Inc.
2017 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), SeaWorld Entertainment, Inc., a Delaware corporation (the
“Company”), and the Participant agree as follows.  Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.

1. Grant of Option.  Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice.  The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
Options.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice.

3. Exercise of Options Following Termination.  The provisions of Section
7(c)(ii) of the Plan are incorporated herein by reference and made a part
hereof. In the event of (A) the Participant’s Termination by the Company for
Cause, all outstanding Options shall immediately terminate and expire, (B) the
Participant’s Termination due to death or Disability a number of Options equal
to (x) the number of Options subject to the Grant Notice that would have vested
on the next vesting date as if there was no Termination multiplied by (y) a
fraction (i) the numerator of which is the number of days elapsed from the last
vesting date (or Date of Grant, if no vesting date has occurred) through the
date of such Termination and (ii) the denominator of which is 365 (or 366, as
applicable) (rounded up to the nearest whole number), shall vest, and each
outstanding vested Option shall remain exercisable for one (1) year thereafter
(but in no event beyond the expiration of the Option Period) and (C) the
Participant’s Termination for any other reason each outstanding unvested Option
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).

 

4. Method of Exercising Options. The Options may not be exercised until such
Options become vested.  The vested Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised.  Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Corporate Secretary; or (y) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the

 

--------------------------------------------------------------------------------

 

administration of outstanding Options under the Plan, in the case of either (x)
or (y), as communicated to the Participant by the Company from time to
time.  Payment of the aggregate Exercise Price may be made using any of the
methods described in Section 7(d)(i) or (ii) of the Plan; provided, that the
Participant shall obtain written consent from the Committee prior to the use of
the method described in Section 7(d)(ii)(A) of the Plan.  

5. Issuance of Shares.  Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.

6. Company; Participant.

(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 15(b) of the
Plan.  Except as otherwise provided herein, no assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Tax Withholding. The provisions of Section 15(d) of the Plan are incorporated
herein by reference and made a part hereof.

10. Notice.  Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided;

5

 

--------------------------------------------------------------------------------

 

provided that, unless and until some other address be so designated, all notices
or communications by the Participant to the Company shall be mailed or delivered
to the Company at its principal executive office, to the attention of the
Corporate Secretary, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records.  Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

11. No Right to Continued Service.  This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect.  This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

13. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

14. Clawback/Repayment.  This Option Agreement shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law.  In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Option Agreement for
any reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company.  

15. Restrictive Covenants; Clawback/Forfeiture.  

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in
Participant’s capacity as an equity (and/or equity-based Award) holder in the
Company, to the provisions of Appendix A to this Option Agreement (the
“Restrictive Covenants”).  Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1 of Appendix A (or a material breach or material
threatened breach of any of the provisions of Section 2 of Appendix A of this
Option Agreement) would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach.  In recognition of this
fact, Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to cease making any payments or providing any benefit
otherwise required by this

6

 

--------------------------------------------------------------------------------

 

Option Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  Notwithstanding the
foregoing and Appendix A, the provisions of Section 1(a)(i), (ii), (iii) and
(iv)(B) of Appendix A shall not apply to the Participant if Participant’s
principal place of employment is located in the State of California.  The
Options granted (and the shares that may be issued upon exercise of the Options)
hereunder shall be subject to Participant’s continued compliance with such
restrictions.  For the avoidance of doubt, the Restrictive Covenants contained
in this Option Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.

(b) Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity, as
determined by the Committee (including, without limitation, a breach of any of
the covenants contained in Appendix A to this Option Agreement), then the
Committee may, in its sole discretion, take actions permitted under the Plan,
including: (i) cancel the Options, or (ii) require that the Participant forfeit
any gain realized on the exercise of the Options, and repay such gain to the
Company.

16. Right to Offset.  The provisions of Section 15(x) of the Plan are
incorporated herein by reference and made a part hereof.

17. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.  Notwithstanding anything contained
in this Option Agreement, the Grant Notice or the Plan to the contrary, if any
suit or claim is instituted by the Participant or the Company relating to this
Option Agreement, the Grant Notice or the Plan, the Participant hereby submits
to the exclusive jurisdiction of and venue in the courts of Delaware. THE
PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION
OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

18. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement (including
the Grant Notice), the Plan shall govern and control.

 

 

7

 

--------------------------------------------------------------------------------

 

Appendix A

 

Restrictive Covenants

 

 

1.

Non-Competition; Non-Solicitation; Non-Disparagement.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i)During Participant’s employment with the Company or its Subsidiaries (the
“Employment Term”) and for a period of two years following the date Participant
ceases to be employed by the Company or its Subsidiaries (the “Restricted
Period”), Participant will not, whether on Participant’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or
Participant’s direct reports) had personal contact or dealings on behalf of the
Company during the one-year period preceding Participant’s termination of
employment.

(ii)During the Employment Term and for a period of one year following the date
Participant ceases to be employed by the Company or its Subsidiaries (and,
solely with respect to subclause (d) below, the full Restricted Period),
Participant will not directly or indirectly:

(A)engage in the Business in any geographical area that is within 300 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, Tampa, Florida,
San Diego, California, Chula Vista, California, San Antonio, Texas,
Williamsburg, Virginia and Philadelphia/Langhorne, Pennsylvania;

(B)enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C)acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or  

(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

(iv)During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

--------------------------------------------------------------------------------

 

(A)solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(B)hire any executive-level employee who was employed by the Restricted Group as
of the date of Participant’s termination of employment with the Company or who
left the employment of the Restricted Group coincident with, or within one year
prior to or after, the termination of Participant’s employment with the Company;
or

(C)encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(ii)For purposes of this Appendix A:

(A)“Restricted Group” shall mean, collectively, the Company and its Subsidiaries
and, to the extent engaged in the Business, their respective Affiliates.

(B)“Business” shall mean, collectively, the location-based entertainment
business and the entertainment and theme park business.

(C)“Core Competitor” shall mean Walt Disney Parks and Resorts, Universal Parks
and Resorts, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd., Herschend Family Entertainment, Parques Reunidos and
each of their respective Affiliates.

(b)Non-Disparagement. Participant will not at any time (whether during or after
Participant’s Employment Term) make public or private statements or public or
private comments intended to be (or having the effect of being) of defamatory or
disparaging nature regarding (including, without limitation, any statements or
comments, whether in person, radio, television, film, social media or otherwise,
that are (i) likely to be harmful to the business, business reputation or
personal reputation of and (ii) for, on behalf of or in association with any
trade, industry, activist or other advocacy group that has, at any time, made
adverse or critical statements in relation to) the Company or any of its
Subsidiaries or Affiliates or any of their respective businesses, shareholders,
members, partners, employees, agents, officers, directors or contractors (it
being understood that comments made in Participant’s good faith performance of
Participant’s duties hereunder shall not be deemed disparaging or defamatory for
purposes of this paragraph). Notwithstanding anything in this section 1(b), the
Participant shall be permitted to (x) provide a reasonable and truthful response
to or statement to defend Participant against any public statement made by the
Company that is incorrect or disparages such person, to the extent necessary to
correct or refute such public statement and (y) provide truthful testimony in
any legal proceeding or process.

(c)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9

 

--------------------------------------------------------------------------------

 

(d)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(e)The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

(f)The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof shall not
apply if Participant’s principal place of employment is in the state of
California.

2.Confidentiality; Intellectual Property.

(a)Confidentiality.

(i)Participant will not at any time (whether during or after Participant’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Participant or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Participant’s duties under Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals, safety, zoological and/or animal training or care
practices, protocols, policies or procedures — concerning the past, current or
future business, activities and operations of the Company, its Subsidiaries or
Affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Option Agreement,
the term “family” refers to Participant, Participant’s spouse, children, parents
and spouse’s parents) and advisors, the existence or contents of this Option
Agreement; provided that Participant may disclose to any prospective future
employer the provisions of this Appendix A. This Section 2(a)(iii) shall
terminate if the Company publicly discloses a copy of this Option Agreement (or,
if the Company publicly discloses summaries or excerpts of this Option
Agreement, to the extent so disclosed).

(iv)Upon termination of Participant’s employment with the Company for any
reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or

10

 

--------------------------------------------------------------------------------

 

intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its Subsidiaries or Affiliates;
and (y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Participant’s
possession or control (including any of the foregoing stored or located in
Participant’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information, except that Participant may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information.

(v)Nothing in this Option Agreement shall prohibit or impede Participant from
communicating, cooperating, or filing a complaint with any U.S. federal, state,
or local governmental or law enforcement branch, agency, or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state, or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law.  Participant understands and acknowledges that an individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Participant understands and acknowledges further
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.  Moreover, Participant is not required to give prior notice to (or get
prior authorization from) the Company regarding any such communication or
disclosure.  Notwithstanding the foregoing, under no circumstance will
Participant be authorized to disclose any information covered by attorney-client
privilege or attorney work product of any member of the Company Group without
prior written consent of Company’s General Counsel or other officer designated
by the Company.

(b)Intellectual Property.

(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent

11

 

--------------------------------------------------------------------------------

 

permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.

(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.

(v)The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

3.Permitted Disclosure.  Nothing in this Appendix A shall prohibit or impede a
Participant from communicating, cooperating or filing a complaint with any
United States federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any United States federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law.  Each Participant understands and acknowledges
that (i) an individual shall not be held criminally or civilly liable under any
U.S. federal or state trade secret law for the disclosure of a trade secret that
is made (A) in confidence to a U.S. federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal, and (ii) an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.  A Participant
does not need to give prior notice to (or get prior authorization from) the
Company regarding any such communication or disclosure. Except as otherwise
provided in this paragraph or under applicable law, under no circumstance is a
Participant authorized to disclose any information covered by attorney-client
privilege or attorney work product or trade secrets of any member of the Company
Group without prior written consent of the Company’s Board of Directors or other
officer designed by the Company’s Board of Directors.    

12

 